Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processing module and the notification module in Claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation "the two maxima" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the two maxima" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25, 26, 31, 35, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masago (U.S. Pub. No. 2020/0056983).
Regarding Claim 21, Masago teaches a method for signalling an aquaplane condition of a tyre mounted on a vehicle (paragraph [0001]), comprising: operating said vehicle to cause a rolling of said tyre on a rolling surface, said rolling surface comprising a water layer (Fig. 2 shows tyre on rolling surface, and paragraph [0001]); obtaining an acceleration signal, representative of a radial acceleration undergone by a portion of a crown zone of said tyre due to the rolling of said tyre on said rolling surface, said acceleration signal comprising at least one portion representative of an interaction between said tyre and said water layer (Figs. 1 and 2, acceleration sensor 11); processing said acceleration signal to determine a trend of a first derivative of said radial acceleration at said portion representative of said interaction (Fig. 1, differential waveform calculating means 13, and Fig. 3(c), showing DA, or differential acceleration, over time); determining at least one first parameter representative of an aquaplane condition of said tyre on the basis of a comparison between a first maximum and a second maximum of said first derivative at said portion representative of said interaction (Fig. 3(c) and paragraphs [0028]-[0029], T is determined based on difference between two maxima, Pk to Pk); and generating a notification signal of said aquaplane condition as a function of said at least one first parameter (notification signal is generated based on T, Fig. 4 and paragraph [0030]).  
Regarding Claim 25, Masago teaches everything that is claimed above with respect to Claim 21.  Masago further teaches further comprising comparing said at least one first parameter with one or more predetermined thresholds, and generating said notification signal on the basis of the comparison between said at least one first parameter and said one or more predetermined thresholds (paragraph [0064], threshold value).  
Regarding Claim 26, Masago teaches everything that is claimed above with respect to Claim 21.  Masago further teaches wherein determining said at least one first parameter comprises identifying a position of an absolute minimum of said trend of said first derivative at said portion representative of said interaction (Fig. 3(c), PF).  
Regarding Claim 31, Masago teaches a system for signalling an aquaplane condition of a tyre mounted on a vehicle (paragraph [0001]), comprising: a sensing device fixed to a portion of a crown zone of said tyre, said sensing device comprising an accelerometer suitable for measuring a radial acceleration undergone by said portion of crown zone when said tyre rolls on a rolling surface (Figs. 1 and 2, acceleration sensor 11); at least one processing module programmed to process an acceleration signal representative of said radial acceleration to determine: a) a portion of said acceleration signal representative of an interaction between said tyre and a water layer placed on said rolling surface (Fig. 2 shows tyre on rolling surface, and paragraph [0001]), and Fig. 3(a), showing portion of signal), b) a trend of a first derivative of said radial acceleration (Fig. 1, differential waveform calculating means 13, and Fig. 3(c), showing DA, or differential acceleration, over time), and c) at least one first parameter representative of an aquaplane condition of said tyre on the basis of a comparison between a first maximum and a second maximum of said first derivative at said portion representative of said interaction (Fig. 3(c) and paragraphs [0028]-[0029], T is determined based on difference between two maxima, Pk to Pk), and at least one notification module suitable for generating a notification signal of said aquaplane condition as a function of said at least one first parameter (notification signal is generated based on T, Fig. 4 and paragraph [0030]).  
Regarding Claim 35, Masago teaches everything that is claimed above with respect to Claim 31.  Masago further teaches wherein said at least one processing module is further programmed to compare said at least one first parameter with one or more set thresholds, and wherein said at least one notification module is configured for generating said notification signal on the basis of the comparison between said at least one first parameter and said one or more set thresholds (paragraph [0064], threshold value).  
Regarding Claim 36, Masago teaches everything that is claimed above with respect to Claim 31.  Masago further teaches wherein said at least one processing module is further programmed to determine said at least one first parameter by identifying a position of an absolute minimum of said trend of said first derivative at said portion representative of said interaction (Fig. 3(c), PF).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28-29, 32-34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Brusarosco (U.S. Pub. No. 2011/0199201).
Regarding Claim 22, Masago teaches everything that is claimed above with respect to Claim 21.  Masago does not teach wherein processing said acceleration signal comprises filtering said acceleration signal at a frequency lower than a set frequency to generate a filtered acceleration signal.  However, Brusarosco teaches in paragraph [0036] filtering a first signal at a frequency lower than about 700Hz, and that that first signal is an acceleration signal in paragraph [0038].  It would have been obvious to one skilled in the art at the time of the invention to include the filtering of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 23, Masago teaches everything that is claimed above with respect to Claim 21.  Masago does not teach wherein processing said acceleration signal comprises: selecting from a harmonic decomposition of said acceleration signal a portion of harmonics of order lower than a predetermined threshold; and generating a filtered acceleration signal by a harmonic composition of said selected portion of harmonics.  However, Brusarosco teaches in paragraphs [0036]-[0037] performing harmonic analysis of the first signal such that a given number of harmonics of a lower order can be taken into account. It would have been obvious to one skilled in the art at the time of the invention to include the harmonic analysis of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 24, Masago and Brusarosco teach everything that is claimed above with respect to Claim 23.  Masago further teaches wherein processing said acceleration signal comprises calculating a gradient of said acceleration signal to determine said trend of said first derivative (Fig. 3(c), showing trend of derivative of acceleration signal). Masago does not teach that said acceleration signal is a filtered signal.  However, Brusarosco teaches, in paragraphs [0036]  and [0038], filtering an acceleration signal.  It would have been obvious to one skilled in the art at the time of the invention to include the filtering of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 28, Masago teaches everything that is claimed above with respect to Claim 21.  Masago does not specifically teach processing said acceleration signal to determine at least one second parameter representative of an average of said radial acceleration in said at least one portion representative of the interaction between said tyre and said water layer; and generating said notification signal of said aquaplane condition as a function of said at least one second parameter.  However, Brusarosco teaches in paragraphs [0089] and [0101]-[0102] determining mean, or average, value of a first signal S1, which is an acceleration signal, and determining the aquaplaning condition based on the mean value. Brusarosco further teaches providing a notification signal to a vehicle control system in paragraphs [0088] and [0149].  It would have been obvious to one skilled in the art at the time of the invention to include the mean value and notification signal of Brusarosco in the system of Masago, in order to avoid the vehicle being in a condition too close to aquaplaning (see Brusarosco, paragraph [0088]).
 Regarding Claim 29, Masago teaches everything that is claimed above with respect to Claim 21.  Masago does not specifically teach receiving a notification signal of an aquaplane condition generated in accordance with the method according to claim 21; and activating at least one vehicle control system on the basis of said notification signal.  However, Brusarosco teaches providing a notification signal to a vehicle control system in paragraphs [0088] and [0149].  It would have been obvious to one skilled in the art at the time of the invention to include notifying the vehicle control system, as taught in Brusarosco, in the system of Masago, in order to avoid the vehicle being in a condition too close to aquaplaning (see Brusarosco, paragraph [0088]).
Regarding Claim 32, Masago teaches everything that is claimed above with respect to Claim 31.  Masago does not teach wherein said at least one processing module is further programmed to filter said acceleration signal at a frequency lower than a predetermined frequency to generate a filtered acceleration signal.  However, Brusarosco teaches in paragraph [0036] filtering a first signal at a frequency lower than about 700Hz, and that that first signal is an acceleration signal in paragraph [0038].  It would have been obvious to one skilled in the art at the time of the invention to include the filtering of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 33, Masago teaches everything that is claimed above with respect to Claim 31.  Masago does not teach wherein said at least one processing module is further programmed to process said acceleration signal for: selecting from a harmonic decomposition of said acceleration signal a portion of harmonics of order lower than a predetermined threshold of harmonics; and generating a filtered acceleration signal through a harmonic composition of said selected portion of harmonics.  However, Brusarosco teaches in paragraphs [0036]-[0037] performing harmonic analysis of the first signal such that a given number of harmonics of a lower order can be taken into account. It would have been obvious to one skilled in the art at the time of the invention to include the harmonic analysis of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 34, Masago teaches everything that is claimed above with respect to Claim 33.  Masago further teaches wherein said at least one processing module is further programmed to calculate a gradient of said acceleration signal to determine said trend of said first derivative (Fig. 3(c), showing trend of derivative of acceleration signal). Masago does not teach that said acceleration signal is a filtered signal.  However, Brusarosco teaches, in paragraphs [0036]  and [0038], filtering an acceleration signal.  It would have been obvious to one skilled in the art at the time of the invention to include the filtering of Brusarosco in the system of Masago, in order to obtain information about the deformation amounts of the tire (see Brusarosco, paragraphs [0039] and [0069]).
Regarding Claim 38, Masago teaches everything that is claimed above with respect to Claim 31.  Masago does not teach wherein said at least one processing module is further programmed to determine at least one second parameter representative of an average of said radial acceleration in said at least one portion representative of the interaction between said tyre and said water layer, and wherein said at least one notification module is further suitable forPreliminary Amendment Attorney Docket: P2499-USMay 20, 2020Page 7generating said notification signal of said aquaplane condition as a function of said at least one second parameter.  However, Brusarosco teaches in paragraphs [0089] and [0101]-[0102] determining mean, or average, value of a first signal S1, which is an acceleration signal, and determining the aquaplaning condition based on the mean value. Brusarosco further teaches providing a notification signal to a vehicle control system in paragraphs [0088] and [0149].  It would have been obvious to one skilled in the art at the time of the invention to include the mean value and notification signal of Brusarosco in the system of Masago, in order to avoid the vehicle being in a condition too close to aquaplaning (see Brusarosco, paragraph [0088]).
Regarding Claim 39, Masago teaches everything that is claimed above with respect to Claim 31.  Masago does not teach vehicle equipped with tyres, comprising: the system for signalling an aquaplane condition of one or more of said tyres according to claim 31; at least one vehicle control system; at least one receiving module suitable for receiving said notification signal of an aquaplane condition; and at least one actuation module configured to activate said at least one vehicle control system on the basis of said notification signal.  However, Brusarosco teaches providing a notification signal to a vehicle control system in paragraphs [0088] and [0149].  It would have been obvious to one skilled in the art at the time of the invention to include notifying the vehicle control system, as taught in Brusarosco, in the system of Masago, in order to avoid the vehicle being in a condition too close to aquaplaning (see Brusarosco, paragraph [0088]).

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Brusarosco in further view of Thumrugoti (U.S. Pub. No. 2006/0265114)
Regarding Claim 30, Masago and Brusarosco teach everything that is claimed above with respect to Claim 29.  Masago and Brusarosco do not specifically teach wherein said at least one vehicle control system comprises at least one of i) a stability control system of said vehicle or ii) a traction control system of said vehicle.  However, Thumrugoti teaches in paragraphs [0007]-[0008] a vehicle control system that includes stability and traction control.  It would have been obvious to one skilled in the art at the time of the invention to include the electronic stability control system described in Thumrugoti in the system of Masago and Brusarosco, because such technologies have been widely adopted (see Thumrugoti, paragraph [0005]).
Regarding Claim 40, Masago and Brusarosco teach everything that is claimed above with respect to Claim 39.  Masago and Brusarosco do not specifically teach wherein said at least one vehicle control system comprises at least one of i) a stability control system of said vehicle or ii) a traction control system of said vehicle. However, Thumrugoti teaches in paragraphs [0007]-[0008] a vehicle control system that includes stability and traction control.  It would have been obvious to one skilled in the art at the time of the invention to include the electronic stability control system described in Thumrugoti in the system of Masago and Brusarosco, because such technologies have been widely adopted (see Thumrugoti, paragraph [0005]).

Allowable Subject Matter
Although there are no prior art rejections for Claims 27 and 37, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 112 are satisfactorily addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./           Examiner, Art Unit 2863  

/NATALIE HULS/           Primary Examiner, Art Unit 2863